59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Thomas P. HERNDON, Plaintiff-Appellant,v.Carl R. PEED, Sheriff;  M.P. Jackson, Major;  D. Wood,Captain;  L. Gerber, Captain;  K.D. Lane, Captain;Lieutenant Cochran;  Doctor Abbott;  Doctor Miller;  DoctorSushi;  Carol Ann Kohler;  Fairfax County Executives andBoard of Supervisors;  Chairman, Virginia Parole Board;Director of Virginia Department of Corrections, Defendants-Appellees.
No. 95-6320.
United States Court of Appeals, Fourth Circuit.
Submitted May 18, 1995.Decided June 26, 1995.

Thomas P. Herndon, Appellant Pro Se.  John J. Brandt, SLENKER, BRANDT, JENNINGS & JOHNSTON, Merrifield, VA;  Edward Everett Rose, III, COUNTY ATTORNEY'S OFFICE, Fairfax, VA;  Pamela Anne Sargent, Assistant Attorney General, Richmond, VA, for Appellees.
Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, although we deny Appellee's motion to dismiss the appeal, we affirm on the reasoning of the district court.  Herndon v. Peed, No. CA-94-1437 (E.D. Va.  Jan. 12, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED